Citation Nr: 0022116	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which held that the veteran was not 
entitled to service connection for a low back disorder.


FINDINGS OF FACT

1.  In a January 1997 decision, the Board held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a low back 
disorder.  It held that no evidence had been submitted since 
the last prior final denial material to a relationship 
between the veteran's current low back disorder and his 
military service.

2.  The evidence added to the record since the January 1997 
Board decision does not include any competent evidence 
bearing directly and substantially on the issue of a 
relationship between the veteran's current low back disorder 
and his military service.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision holding that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a low back disorder 
is final.  38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. 
§ 20.1100  (1999).

2.  Evidence received since the January 1997 Board decision 
is not new and material as to the issue of entitlement to 
service connection for a low back disorder and, thus, the 
claim is not reopened.  38 U.S.C.A. §§ 5108  (West 1991); 38 
C.F.R. § 3.156(a)  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In this case, the record shows that the veteran was 
originally denied entitlement to service connection for a low 
back disorder by the RO in July 1980.  Numerous subsequent 
decisions by the RO have confirmed that decision.  In July 
1992 and January 1997 decisions, the Board held that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back disorder.  These 
decisions are final, and the January 1997 decision is the 
last prior final denial of the claim.  See  38 U.S.C.A. 
§ 7104  (West 1991); 38 C.F.R. § 20.1100  (1999).

In the current appeal, the veteran again requested 
entitlement to service connection for a low back disorder.  
Thus, he is again seeking to reopen with new and material 
evidence his previously and finally denied claim for service 
connection.  While the RO, in its January 1999 decision, did 
not specifically address the issue of whether new and 
material evidence had been submitted, the veteran has been 
given adequate notice that he must submit new and material 
evidence to reopen his claim.  As stated above, the claim for 
entitlement to service connection was previously denied by 
both the RO and Board on numerous occasions.  In each 
instance, he was informed that he need to produce new and 
material evidence to reopen his claim.  In the Board's 1997 
decision, he was provided with the laws and regulations 
pertaining to new and material evidence.  Similarly, in 
regard to the current appeal, the RO informed the veteran by 
letter in February 1999 that he needed to submit new and 
material evidence to reopen a previously denied claim.  He 
has been accorded ample opportunity by VA to present argument 
and evidence in support of his claim.  Overall, the Board 
finds that the veteran is not prejudiced by the Board 
decision herein.  Bernard v. Brown, 4 Vet. App. 384  (1993); 
see Brady v. Brown, 4 Vet. App. 203 (1993) (a remand 
unnecessary where error is not ultimately prejudicial to the 
veteran's claim).  In fact, by directly addressing the issue 
of entitlement to service connection, the RO bypassed the 
requirement that the veteran first submit new and material 
evidence to reopen his claim; this was in his favor.

II.  Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d)  (1999).  Entitlement to service 
connection may also be granted for a chronic disability.  
However, that disability must either be shown to be chronic 
in service or there must be evidence of a continuity of 
symptomatology sufficient to show that a condition noted in 
service was a chronic condition.  38 C.F.R. § 3.303(b)  
(1999).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283; Manio, 1 Vet. App. at 145.  
However, in Hodge v. West, the United States Court of Appeals 
for the Federal Circuit held that this third element for new 
and material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.

III.  Analysis

As stated above, the veteran is seeking to reopen a claim for 
entitlement to service connection for a low back disorder.  
The claim may be reopened only if the Board finds that new 
and material evidence has been submitted.  38 U.S.C.A. § 5108  
(West 1991); 38 C.F.R. § 3.156(a)  (1999); Barnett v. Brown, 
83 F.3d 1380  (Fed. Cir. 1996) (The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence.).

The evidence that has previously been considered consists of 
service, VA, and private medical records.  Service medical 
records show, in essence, that the veteran was treated for 
low back pain during service from February 1974 until his 
separation from service in October 1974.  It was initially of 
unknown etiology, but was opined to be related to an accident 
where an 81mm. shell fell on him.  The veteran underwent a 
myriad of clinical tests and treatment, including multiple X-
rays, bone scan, electromyography, thoracolumbar myelogram, 
lumbar puncture, barium enema, lymphangiogram, liver scan, 
orthopedic, neurologic, and psychiatric examinations, 
physical therapy, and hospitalization for bedrest.  The only 
objective findings were a congenital transitional 5th lumbar 
vertebra with some sclerosis and spina bifida of that 
vertebral body.  Final impression was that the veteran had 
low back pain secondary to injury, but with inordinate 
psychosomatic overlay.

Subsequent to service, VA and private medical records, dated 
from 1980 to 1995, show that the veteran was repeatedly seen 
with complaints of low back pain.  A June 1980 VA examination 
report indicates that he had lumbosacral strain due to 
congenital abnormalities, namely a transitional vertebra, 
scoliosis, spina bifida, and a short left leg.  An October 
1987 VA examination report also notes these findings, adding 
that there was a suggestion of mild compression deformity at 
L4.  Private medical records indicate that the veteran 
complained of low back pain after being thrown from a tractor 
trailer truck in August 1989.  Magnetic resonance imaging 
(MRI) revealed a significant disc bulge at L5-S1.  It was 
noted that there was functional overlay.  He reinjured his 
back while cutting trees in June 1991.

As stated above, the veteran was denied entitlement to 
service connection for a low back disorder by the RO in July 
1980.  In its decision, the RO held that the veteran had 
current low back symptoms, but that the evidence indicated 
that they were of congenital origin.  While there was 
evidence of an inservice back injury, there was no evidence 
indicating that his current back problems were related to 
that injury, nor that that injury aggravated his congenital 
low back symptoms.  In its January 1997 decision, the Board 
held that new and material evidence had not been submitted to 
reopen the veteran's claim because no additional evidence 
showed inservice incurrence, aggravation, or other 
relationship between the veteran's current low back problems 
and his military service.

The matter before the Board at this time is whether the 
evidence received since the Board's January 1997 decision 
bears directly and substantially upon the specific "issue at 
hand," i.e. a relationship between the veteran's current low 
back disorder and his military service, including an 
inservice back injury.  38 C.F.R. § 3.156(a)  (1999); Evans, 
9 Vet. App. at 283; Manio, 1 Vet. App. at 145.  The Board 
finds that it does not.

The evidence submitted since the Board's January 1997 
decision consists of VA outpatient medical records dated from 
February 1997 to August 1998.  They show that the veteran was 
seen with complaints of low back pain on 5 occasions.  They 
indicate that he had lumbar muscle spasms and low back pain.  
Assessment was lumbosacral strain with spasm, degenerative 
disc disease, and chronic back pain.

The above evidence is neither new, nor material.  It does not 
pertain to the issue at hand, which is a relationship between 
the veteran's current back pathology and service.  The VA 
records merely show recent treatment for his back problems.  
That the veteran has a current low back disorder was already 
accepted by the Board in January 1997 and, in fact, by the RO 
as far back as 1980.  Therefore, the evidence is cumulative.  
38 C.F.R. § 3.156(a)  (1999); Evans, 9 Vet. App. at 283  
(Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.).  None of the 
records provides competent evidence that his problems were 
incurred in, aggravated by, or otherwise related to service, 
including to an inservice back injury.  Some of the records 
note the veteran's recollection of an inservice back injury, 
and he has asserted that his current back problems are 
related to that injury, but this is not competent evidence 
for purposes of reopening his claim.  Moray v. Brown, 5 Vet. 
App. 211, 214  (1993) (Lay assertions of medical causation 
cannot serve as a predicate to reopen a claim under 
38 U.S.C.A. § 5108.); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)  (Lay persons are not competent to offer medical 
opinions.); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(stating that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' ... and a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical professional) 
(citing Layno v. Brown, 6 Vet. App. 465, 469  (1994)).

After careful review of the record, the Board finds that 
competent evidence bearing directly on a relationship between 
the veteran's current low back disorder and his military 
service is still not of record.  As such, no new and material 
evidence has been submitted to reopen the claim for 
entitlement to service connection for a low back disorder.  
Therefore, the claim is not reopened.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321  (1999).

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case and February 1999 letter 
to the veteran, in which he was informed that the reason for 
the denial of his claim was that no new and material evidence 
had been submitted.  Moreover, unlike the situation in 
Graves, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that 
might be relevant and probative to this claim.

In light of the above, the Board must deny the veteran's 
claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

